DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1, 12 and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 discloses, “a method for driving a display substrate” and is dependent on claim 9, which discloses, “a display substrate”.  It is unclear if claim 12 is drawn to a method for driving a display substrate or a substrate, and therefore, is indefinite.
Claim 13 discloses, “a display device” and is dependent on claim 9, which discloses, “a display substrate”.  It is unclear if claim 12 is drawn to a display device or a display substrate, and therefore, is indefinite.  Claims 14-19 are dependent on claim 13 and are rejected for the same reason as claim 13.
Claim 20 discloses, “a method for driving a display device” and is dependent on claim 13, which discloses, “a display device”, which is dependent on claim 9, which discloses, “a display substrate”.  It is unclear if claim 20 is drawn to a method for driving a display device, a display device, or a display substrate, and therefore, is indefinite.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the data writing sub-circuit is connected to a control signal terminal, a scan signal terminal, a data signal terminal and a control node, respectively, and is used to output a data signal from the data signal terminal to the control node in response to a control signal provided by the control signal terminal and a scan signal provided by the scan signal terminal; and the driving sub-circuit is connected to the control node, a power signal terminal and a light-emitting element, respectively, and is used to drive the light-emitting element to emit light in response to a potential of the control node and a power signal provided by the power signal terminal”, in combination with the other limitations set forth in claim 1.
Claims 2-8 are dependent on claim 1.
Claim 9 has similar allowable limitations as claim 1.
Claims 10 and 11 are dependent on claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627